Conviction is for operating a gambling house, punishment being two years in the penitentiary.
The statement of facts is neither signed by the respective attorneys nor approved by the trial judge. It was filed in the trial court on October 10th, 1929. It was not filed in this court until January 6th, 1930, apparently having remained in the office of the district clerk for nearly three months without the defect having been discovered. In an effort to have us consider the statement of facts letters and affidavits from the district attorney and trial judge are presented here. From the affidavits we learn that the statement of facts was never presented to the district attorney for his signature nor to the district judge for his approval. Under such circumstances their statement that the statement of facts was correct would in no wise excuse the failure of appellant or his attorneys to comply with the plain provision of the statute regarding the preparation of the record for appeal. To do so would bring about a careless disregard which would inevitably lead to endless confusion.
Long after the record was filed here the attention of the trial judge and the district attorney was called to the condition of the statement of facts and by a letter dated long after ninety days from adjournment of court had expired, they undertook to authorize an attorney not connected with the case to sign their names to the statement of facts. Presumably because the attorney felt that he had no right to do this he did not sign their names, but if he had it would have availed appellant nothing, in view of the fact that the statement of facts was never presented to the trial judge and district attorney for approval, and is not even signed by appellant's own attorney.
This court is not able to appraise the bills of exception in the absence of a statement of facts.
The judgment is affirmed.
Affirmed. *Page 140 
                    ON MOTION FOR REHEARING.